285 S.W.3d 824 (2009)
STATE of Missouri, Respondent,
v.
Carlos BUFORD, Appellant.
No. ED 91940.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
John K. Tucci, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Carlos Buford appeals from the trial court's judgment entered upon a jury verdict convicting him of felony second-degree murder; Section 565.021 RSMo 2000, first-degree robbery, Section 569.020 RSMo 2000, and armed criminal action, Section 571.015 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).